DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response to amendment filed on 25 July 2022. 
Claims 7, 11, 15 have been canceled. 
Claims 1-3, 16-19 were previously canceled.
Claims 4, 8, 9, 14 have been amended. 
Claims 4-6, 8-10, 12-14 are currently pending and have been examined.
This action is made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “calculating a reimbursement value to the psychological therapy in a fee-for-value payment system based on the measure of quality of the psychological therapy”.  The Applicant has provided no disclosure of how the system uses a measure of quality of therapy to calculate a reimbursement value in a fee-for-value payment system.  Any analysis and subsequent determination could potentially read on the as-claimed invention.
The Specification at [0039], [0062], [0068], [0090], [0093],  and [0082] merely reiterates the claim language.  This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention. In this case, the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 4-6, 8-10, 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a method (claims 4-6, 8-10, 12-14) which recite steps of obtaining data relating to one or more patient and service variables for a patient suffering from a mental health disorder, attributing a score to the data for each of the patient and service variables, combining the scores to calculate an aggregate score, comparing the aggregate sore with a scale to predict a psychological therapy outcome for the patient, and treating the patient according to a treatment protocol determine based on a comparison of the prediction of psychological therapy outcome for the patient and one or more criteria derived from the correlation between the historic cohort treatment outcomes and the historic cohort data. (Step 1: Yes)
These steps of managing patient data to predict a psychological treatment outcome and treat the patient on a protocol determined based on the predicted outcome, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. Specifically, it amounts to organizing an individual to treat a patient based on a data comparison between patient data and historic data and amounts to managing personal behavior or relationships or interactions between people.  If a claim limitation, under its broadest reasonable interpretation, is directed to methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 6, 12-14 reciting particular aspects of how to manage the patient data and performing the method of obtaining data, comparing to historical data and determining a prediction of treatment outcome).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea (such as recitation of “obtaining data relating to one or more patient variables and/or one or more service variables for a patient suffering from a mental health disorder”; see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use (such as recitation of “wherein the psychological therapy comprises IECBT”, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as, claims 5, 8-10, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
		Dependent claims 5-6, 8-10, 12-14, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 4-6, 8-10, 12-14 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 8-10, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saliman et. al. (US Publication 20170372029A1) in view of Gordon (US Publication US20170000400A1), further in view of Sidel (US Publication 20160042133A1).

Regarding Claim 4, Saliman discloses the following: 
obtaining data relating to one or more patient variables and one or more service variables for a patient suffering from a mental health disorder (obtaining patient variables: [0345], “step 1205 may include the generation of a pre-treatment wellness score via execution of, for example, process 1000. The pre-treatment wellness score may assess one or more aspects (e.g., pain, degree of mobility, average blood flow) of the medical condition of the patient prior to the patient being treated for the medical condition”, in combination with figure 10A; [0249] “the storage of steps 1030, 1040, 1055, and/or 1070 may include entering the information being stored into and/or indexing the information being stored to one or more of a medical-condition-specific registry of information, a treatment-specific registry of information, a disease-specific registry of information, a medical-condition-specific registry of information, a diagnosis-specific registry of information, a treatment-facility-specific registry of information, and/or a treatment-provider-specific registry of information. In some embodiments, the storage of steps 1030, 1040, 1055, and/or 1070 may further include indexing and/or correlating information from the patient's EMR with the received responses, patient's pre-treatment wellness score, patient's post-treatment wellness score, and/or the patient's improvement score thereby creating a registry that includes patient-specific information (e.g., patients height, weight, sex, race, income, medical comorbidities, medications, etc.); obtaining service variables: [0421] discloses “FIGS. 15A-15C provide exemplary bar-chart representations of wellness scores for a particular patient or a group of patients associated with a particular treatment provider in the form of bar charts 1500, 1520, and 1555, respectively”; obtaining a name of a provider, e.g., “Provider 1”, “Provide 2”, “Provider 3” read on the broadest reasonable interpretation of “service variable” per para. [0019] of Applicant’s specification; [0108] discloses the system may be used for a patient with a mental health disorder, “the term “treatment” is broadly defined to cover medical interventions to address physical and/or mental health issues”)
attributing a score to the data for each of the patient variables and the service variables [...using logistic regression models…] (score for patient variables: [0242] “The pre-treatment set of responses may be scored using, for example, a scoring procedure associated with the OMD provided in step 1015 in order to determine a pre-treatment wellness score for the medical condition (step 1035)…Example scoring procedures include taking an average of all the patient responses (e.g., assuming all responses are numeric), taking a weighted average of the patient responses (e.g., weighting certain responses higher than other responses), adjusting the range of patient responses (e.g., changing responses choices from 1, 2, 3 to 1, 4, 6); scoring for service variables where the service variable is the provider per above limitation, [0136] “Treatment provider score determination module 164 may determine a treatment provider score for a treatment provider based on a collection of treatment effectiveness scores (e.g., treatment effectiveness scores aggregated for a group of patients treated by the treatment provider)”; wherein the scores are based on a correlation between historic cohort treatment outcomes and historic cohort data comprising cohort patient and service variables (for patient variables: [0381] “A table of an exemplary range of post-treatment wellness scores for patients who are treated with a treatment having a treatment code corresponding to knee replacement surgery is provided by Table 1, below”; [0389] “In some embodiments, a table like Table 1 may be generated using improvement scores instead of wellness scores via, for example, analysis of and/or correlation of improvement scores for patients with a particular diagnosis, or have undergone a particular primary treatment, secondary treatment, combination of primary and secondary treatments, and/or combination of primary and a plurality of secondary treatments” – using scores of patients with a particular diagnosis or who have undergone a particular treatment reads on historic cohort treatment outcomes; for service variables: [0361] “a first set of responses that are relevant to the first treatment provider may be selected from the responses received in step 1215. The first selected set of responses may then be evaluated using one or more appropriate scoring procedures and a post-treatment wellness score for the medical condition for the first treatment provider may be determined. Then, an improvement score for the patient's medical condition as it relates to the first treatment provider may be determined using the pre-treatment wellness score and the post-treatment wellness score for the first treatment provider. This improvement score may be used to determine an effectiveness score for the first treatment provider”; para. [0350] and [0359] teach that responses are received which are evaluated, which indicates historical data is used)  
combining the scores to calculate an aggregate score ([0242], “Example scoring procedures include taking an average of all the patient responses (e.g., assuming all responses are numeric), taking a weighted average of the patient responses (e.g., weighting certain responses higher than other responses)”; weighted average of patient responses reads on “aggregate score”; Examiner notes that per claim language, “the scores” may refer to more than one scores of multiple patient variables) 
	Saliman does not explicitly teach the following, but Gordon, which is directed to a method of predicting treatment outcome in patients with ADHD, does teach the following: 
[...using logistic regression models…] ([0155] teaches “logistic regression” as a standard analytic tool)
 	Saliman teaches using linear regression to attribute scores to data (at [0048], [0477], [0494]) but does not teach use of logistic regression models. Gordon teaches use of a logistic regression model in data analytics.  Both are data analysis tools that were known in the art at the time of filing, albeit in separate references.  The prior art of Saliman differs from the claim language only by the substitution of Gordon’s “logistic regression” for Saliman’s “linear regression”. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable (KSR Rationale B). 
comparing the […aggregate…] score with a scale to produce a prediction of […psychological…] therapy outcome for the patient (Gordon [0023] “the present invention provides a method of predicting a treatment outcome in a patient with attention-deficit/hyperactivity disorder (ADHD) comprising the steps of: a) using a computer to assess a cognitive parameter in said patient thereby obtaining an assessment score for said parameter; and b) comparing said assessment score of step a) with a reference set of assessment scores for said parameter to establish a correlation between said assessment score with a corresponding assessment score of the reference set, wherein said corresponding assessment score is linked to a treatment outcome in ADHD patients having been treated with a selected stimulant medication, wherein said correlation of step b) is used to predict a treatment outcome for said patient with ADHD when treated with the selected stimulant medication that is a measure of improvement and/or a measure of recovery ([0033] “a first cognitive parameter (such as poor performance in the Switching of Attention test) is a predictor of positive treatment outcome for ADHD patients in one of the patient sub-groups”; [0036] “Treatment outcome in children and adolescents with ADHD is routinely determined by a symptom score according to the clinician-rated ADHD-RS IV and the Conners' Parent Rating Scale—Revised: Long Version (CPRS-R: L), wherein a ≧25% decrease of a symptom score determined before treatment with a selected stimulant medication after 6 weeks of treatment with said selected stimulant medication indicates a treatment response” – positive treatment outcome/a ≧25% decrease of a symptom score read on measures of improvement/measures of recovery)
	Gordon teaches “an assessment score” but does not teach an “aggregate score”, and teaches prediction for outcome of medication therapy for a psychological condition but not psychological therapy.  Saliman teaches both an aggregate score ([0242] as cited above) and psychological therapy (see [0502], “counseling”).  The prior art of Gordon differs from the claim language only by the substitution of Saliman’s “aggregate score” for Gordon’s “assessment score” and by the substitution of Saliman’s psychological therapy (counseling) for Gordon’s MPH (medication) therapy.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
	treating the patient according to a treatment protocol determined based on a comparison of the prediction of psychological therapy outcome for the patient and one or more criteria derived from the correlation between the historic cohort treatment outcomes and the historic cohort data (Gordon [0060], “in a fourth aspect the present invention relates to a method of treating attention-deficit/hyperactivity disorder (ADHD) in a patient, said method comprising the steps of: a) using a computer to subject said patient to a battery of cognitive tests assessing cognitive parameters, wherein said battery includes at least the Switching of Attention test, the Verbal Interference test and the Digit Span test to obtain the patient's assessment scores for at least each of the Switching of Attention test, the Verbal Interference test and the Digit Span test; b) comparing said assessment scores of step a) with a reference set of assessment scores for cognitive parameters including assessment scores for at least each of the Switching of Attention test, the Verbal Interference test and the Digit Span test; and c) administering methylphenidate (MPH) when: (i) it is established that the patient's assessment score for the Switching of Attention test is below a predetermined percentile of the assessment scores for the Switching of Attention test in the reference set, and when the patient's assessment score for the Verbal Interference test is below a predetermined percentile of the assessment scores for Verbal Interference test in the reference set” – administering MPH reads on the broadest reasonable interpretation of treating the patient per protocol when the patient’s scores are compared to a reference set of scores (e.g., a historical cohort);
Saliman teaches a system that obtains patient and service variables, attributing a score to the variables based on historical cohort data, and combining the scores to create an aggregate score. Though Saliman teaches the ability to select patient attributes to see how a treatment affected wellness scores for other patients with similar attributes (at [0474]), Saliman does not explicitly teach that the aggregate score is compared to a scale to predict a psychological therapy outcome, but Gordon does teach this. Saliman makes reference to determining an optimal treatment for patients (see Saliman at [0391], [0418]) but does not explicitly teach that the patient is treated by comparing their predicted outcome with historical cohort data, but Gordon teaches this.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Saliman with these teachings of Gordon, to compare the aggregate score to a patient with a scale to predict treatment outcome for that patient that is a measure of improvement or measure of recovery, and to treat the patient according to protocol by comparing their predicted outcome with historical data, with the motivation of with the motivation of determining optimized treatment regimes for patients with a particular psychological condition (Gordon at [0083]) and to use past data to predict response so that the patient can avoid a “trial and error” situation in which they try multiple therapies over a period spanning weeks before a treatment effect is observed which places a burden and stress on the patient and patient’s family (Gordon [0007]).  
		Saliman/Gordon do not explicitly teach the following, but Sidel, which is directed to a method and system of behavioral health management, teaches:
	wherein the psychological therapy comprises internet-enabled cognitive behavioural therapy (IECBT) ([0017] “Internet-based cognitive behavioral therapy (CBT), used with mental health conditions ranging from anxiety and depression to PTSD to complicated grief, has generally been shown to result in similar improvement of symptoms as in-person therapy.”)  
	Saliman/Gordon teach a system that obtains patient and service variables, attributes a score to the variables based on historical cohort data, combines the scores to create an aggregate score, compares the aggregate score to a scale to predict a psychological therapy outcome, and treats the patient with a protocol determined by comparing their predicted outcome with historical cohort data.  Saliman/Gordon do not explicitly teach using internet-enabled CBT, but Sidel teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Saliman/Gordon with these teachings of Sidel, to use internet-based CBT as the form of psychological therapy, with the motivation of providing access to mental health services beyond the scope of traditional care (Sidel [0017]) and to enable a care manager to easily review the status, mental health care, treatment, medications and activity levels of each of his or her client(s) in a single location and/or via a mobile application for efficient care management of all clients (Sidel [0025]).  

Regarding Claim 5, Saliman/Gordon/Sidel teach the limitations of Claim 4.  Saliman further discloses the treatment protocol comprises one or more treatments selected from the group consisting of (1) a specified frequency of one-to-one or face-to-face meetings ([0413] “Furthermore, a treatment selection interface like treatment selection interface 2403 may provide selection options for a frequency or prescribed amount of treatment. In the case of medication, this may be a dosage amount and/or frequency of dosage. For other treatments (e.g., group therapy, physical therapy) a set of frequency options may include weekly, bi-weekly, daily, etc.”; Examiner notes only one treatment is required to fulfill claim requirements (2) a specified frequency of asynchronous messaging, (3) the provision of self-help materials, (4) an indication of a potential need for psychotropic medication(s), and (5) the allocation of a particular therapist.  

Regarding Claim 8, Saliman/Gordon/Sidel teach the limitations of Claim 4. Saliman further discloses wherein the mental health disorder comprises a disorder selected from the group consisting of (1) depression, (2) mixed anxiety and depression, (3) generalized anxiety disorder, (4) social phobias, (5) panic disorder, (6) obsessive- compulsive disorder, (7) post-traumatic stress disorder, (8) agoraphobia, (9) specific phobias, and (10) another anxiety disorder ([0416] “the requester may enter the patient name into interface 2401, select the disease/diagnosis-specific selection buttons for anxiety 2425B and depression 2425K”; Examiner notes only one disorder is required to fulfill claim requirements).    

Regarding Claim 9, Saliman/Gordon/Sidel teach the limitations of Claim 4. Saliman further discloses wherein the one or more patient variables comprises a variable selected from the group consisting of (1) patient gender, (2) patient age ([0163] “Subsets of rules for a scoring procedure, which may be referred to herein as “a sub-scoring procedure” may be defined by, for example, patient characteristics (e.g., age, race, gender) or other factors/considerations”; Examiner notes only one variable is required to fulfill claim requirements) (3) whether or not the patient is taking psychotropic medication at the start of treatment, (4) the initial symptom severity, (5) the mental health disorder the patient suffers from, (6) whether or not a patient is currently pregnant, or has been pregnant or given birth in the previous 12 months, and (7) patient employment status.  

Regarding Claim 10, Saliman/Gordon/Sidel teach the limitations of Claim 4. Saliman further discloses wherein the one or more service variables comprises a variable selected from the group consisting of (1) waiting times between various stages in the patient journey, (2) treatment duration ([0475] “Selection of one, two, or all of these buttons (2830A, 2830B, and/or 2830C) may enable a user to select for patients who have received a treatment for a certain length of time”; Examiner notes only one variable is required to fulfill claim requirements), (3) the number of scheduled appointments the patient fails to attend, (4) the therapist the patient is allocated to, and (5) the treatment protocol the patient receives.  

Regarding Claim 12, Saliman/Gordon/Sidel teach the limitations of Claim 4. Saliman further discloses 
performing the method at two times during the psychological therapy to attain a first prediction of psychological therapy outcome for the patient and a second prediction of psychological therapy outcome for the patient ([0332] “In some embodiments, a portion of process 1000 (e.g., steps 1045-1085) may be repeated over time (e.g., monthly, quarterly, etc.) to periodically determine a patient's pre-treatment and/or post-treatment wellness scores over time”); 3Response to Feb. 18, 2022 Rest. Req.Application Serial No. 16/961399 
Attorney Docket No.: 075235-000017 comparing the first and second prediction of psychological therapy outcome for the patient (see [0332] which discloses plotting scores from Oct 2015 to July 2016); and 
using the comparison of first and second prediction of psychological therapy outcome to calculate a measure of quality of the psychological therapy ([0450] “FIG. 18E shows an improvement interface 1804 that provides a bar graph with an indication of a patient's first post-treatment wellness score (i.e., current wellness, or wellness today) 1855, which has a score of 73 (i.e., wellness today), in relation to the patient's wellness at a previous time 1825 (i.e., pre-treatment wellness) (which has a score of 45) and provides an improvement arrow 1860 to demonstrate how much the patient's wellness has improved.).  

Regarding Claim 14, Saliman/Gordon/Sidel teach the limitations of Claim 4. Saliman teaches at, at [0332], that the method may be repeated over time (monthly, quarterly, etc.). The limitations of Claim 14 amount to duplication of parts, which has no patentable significance unless anew and unexpected result is produced, see MPEP 2144.04(VI)(B).  The discussion above with respect to Claim 4 is equally applicable to the limitations of Claim 14.  
obtaining second data relating to the one or more patient variables and/or the one or more service variables for the patient at a time after beginning the treatment protocol (Saliman [0025], “provision of the medical questionnaire to the patient at a plurality of time points after the patient receives the treatment may be repeatedly facilitated at a plurality of time points”) 
attributing a second score to the second data for each of the patient variables and the service variables; 
combining the second scores to calculate a second aggregate score; 
using the second aggregate score to make a second prediction of psychological therapy outcome for the patient; and 
treating the patient according to a second treatment protocol determined based on the second prediction of psychological therapy outcome for the patient.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saliman et. al. (US Publication 20170372029A1) in view of Gordon (US Publication US20170000400A1), further in view of Sidel (US Publication 20160042133A1), further in view of Chekroud et. al.  (US Publication 20200143922A1). 

Regarding Claim 6, Saliman/Gordon/Sidel do not teach the following, but Chekroud, which is directed to methods for predicting depression treatment outcomes, does teach the following: 
assessing a general anxiety disorder 7-item (GAD-7) score and/or a patient health questionnaire (PHQ-9) score before implementing the psychological therapy, wherein the GAD- 7 score and/or the PHQ-9 score is included as one or more of the patient variables ([0053] “the patient was associated with a Patient Health Questionnaire (PHQ-9) score of 13, and the patient response summary shows the breakdown of the individual questions that resulted in that particular score”)
Saliman/Gordon/Sidel teach a system that obtains patient and service variables, attributing a score to the variables based on historical cohort data, combining the scores to create an aggregate score, comparing the aggregate score to a scale to predict a psychological therapy outcome, and treating the patient with a protocol determined by comparing their predicted outcome with historical cohort data.  Saliman/Gordon do not explicitly teach using a GAD-7 or PHQ-9 score, but Chekroud does teach this. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Saliman/Gordon/Sidel with these teachings of Chekroud to incorporate a PHQ-9 before starting therapy, because by doing so, the healthcare provider may be able to focus on the most severe symptoms or combination of symptoms when determining the best treatment course for the patient (Chekroud [0053])


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saliman et. al. (US Publication 20170372029A1) in view of Gordon (US Publication US20170000400A1), further in view of Sidel (US Publication 20160042133A1), further in view of Fidone et. al. (US Publication 20170357756). 

Regarding Claim 13, Saliman/Gordon/Sidel do not teach the following, but Fidone, which is directed to a method for determining the value of healthcare, does teach: calculating a reimbursement value to the psychological therapy in a fee-for-value payment system based on the measure of quality of the psychological therapy ([0125] “The system 500 may facilitate a “share in savings” model where the physician fees are based on the value (cost versus reimbursement) the physician provided to the patient”; [0128] “At step 601, the system 500 determines an average cost to treat, an expected reimbursement, or both, for a DRG associated with a patient.
Saliman/Gordon/Sidel teach a system that obtains patient and service variables, attributing a score to the variables based on historical cohort data, combining the scores to create an aggregate score, comparing the aggregate score to a scale to predict a psychological therapy outcome, and treating the patient with a protocol determined by comparing their predicted outcome with historical cohort data.  Saliman/Gordon/Sidel do not explicitly teach calculating a reimbursement value in a fee-for-value payment system based on quality of the therapy, but Fidone teaches this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Saliman/Gordon/Sidel with these teachings of Fidone, to calculate reimbursement in a fee-for-value system based on quality, with the motivation of indicating treatment orders associated with good outcomes (Fidone [0121]). 

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

Drawing Objections
	The objections to the drawings due to Fig. 3 and 4 being illegible/blurry are withdrawn in view of Applicant’s submission of revised drawings.  

112(a) Rejections
	Applicant’s remarks with respect to the 112(a) rejections of Claims 4 (and corresponding dependent claims) and 12 have been fully considered and are persuasive. These 112(a) rejections are withdrawn in view of Applicant’s amendments and citations to relevant portions of specification to provide support for how Applicant specifically is performing the steps.  
	Applicant’s remarks with respect to the 112(a) rejections of Claim 13 have been fully considered and are not persuasive.  Applicant has not cited to relevant portions of specification to disclose how Applicant intends to perform the step of “calculating a reimbursement value to the psychological therapy in a fee-for-value payment system based on the measure of quality of the psychological therapy”.  Applicant asserts, “Given the aforementioned disclosure of how a quality value (between -1 and 1) is calculated (e.g. observed ORR minus expected ORR), it would be obvious for the skilled person to calculate a reimbursement value based on the quality value. For example, a quality value of O means that the actual recovery rate matches the predicted recovery rate. As such 'fair value' has been received by the patient and no reimbursement is required.”  However, this has not been disclosed in the specification as originally filed.  As such, this rejection is maintained. 

112(b) Rejections
	Applicant’s remarks have been considered and are persuasive.  The 112(b) rejections are withdrawn in view of Applicant’s amendments and citations to relevant portions of specification. 

101 Rejections
	Applicant’s remarks regarding 101 rejection have been fully considered but are not persuasive.  At bottom of page 11, Applicant asserts that instant Claim 4 is analogous to Example 29, Claim 6 of the USPTO 101 Examples, as Claim 4 includes elements that “integrate the exception of mathematical concepts like aggregate scores into a diagnosis and treatment process that amount to more than diagnose and treat.”  Examiner respectfully disagrees that these claims are analogous and will address particular points in detail below. 
	At top of page 12, Applicant summarizes Example 29, Claim 6, pertaining to accurately diagnosing the condition “julitis” and properly treating these patients with anti-TNF antibodies.  As an initial matter, Examiner notes that nothing in the instant claims is actually “diagnosing” any kind of health condition or treating patients with a specific course of treatment analogous to anti-TNF antibodies.  Applicant further argues, 
“Rather, the exceptions of claim 4 are integrated to ensure accurate diagnosis of a patient in IECBT therapy as to a severity of their mental health disorder in that a "psychological therapy outcome for the patient that is a measure of improvement and/or a measure of recovery" relates thereto and then goes on to provide for "administering an effective amount" of treatment because (a) in the claim the treatment is actively administered by reciting "treating" and (b) the comparison of "prediction of psychological therapy outcome for the patient [that is a measure of improvement and/or a measure of recovery]" to the historic treatment outcomes/cohort data provides for an "effective amount" of treatment.

	Examiner respectfully disagrees with Applicant’s analysis and conclusion.  Examiner notes that this sentence appears to contain multiple thought processes and is unsure of the crux of Applicant’s argument, but will address the argument as best understood.  Applicant asserts that Claim 4 ensures “accurate diagnosis of a patient” (in IECBT therapy as to a severity of their mental health disorder); however, there are no instances of partial term “diagnos” anywhere in the claims so it is unclear how Claim 4 is ensuring accurate diagnosis of any medical or mental health conditions.  Further, there is no mention of “severity” of a mental health disorder in Claim 4.  Regarding Applicant’s remark pertaining to “administering an effective amount of treatment”, Examiner notes that the claim language merely states “treating the patient according to a treatment protocol” but does not give any mention of an “effective amount” of treatment.  The broadest reasonable interpretation of “a treatment protocol” could be treating a patient with in-person psychological therapy.  Examiner respectfully disagrees that comparison of prediction of outcome for the patient to the historic treatment outcome provides for an “effective amount” as the claims do not provide any disclosure of an “effective amount of treatment”.  Rather, the claims are directed to predicting psychological therapy outcome for a patient.  As such, these arguments are not persuasive.  Regarding integration of judicial exception into a practical application, please see MPEP 2106.04(d). Regarding the “particular treatment or prophylaxis” approach to integrating a judicial exception, please see MPEP 2106.04(d)(2). The instant claims do not amount to affecting a particular treatment or prophylaxis as they are not describing a particular treatment.  MPEP provides the following as examples of particular: "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient".  Examiner further notes that for a judicial exception to be considered as a particular treatment, the inventive concept should be directed to a novel treatment for a particular condition. The instant application does not appear to disclose any novel treatments.  
	Next on page 12, Applicant cites to claim 5 as providing for specific treatments within the protocol.  Examiner respectfully disagrees that when taken with Claim 4, it amounts to significantly more than the judicial exception for the reason described above with respect to 2106.04(d)(2). For example, “an indication of a need for psychotropic medications” is merely an indication – not a treatment; a “specified frequency of messaging” is not a particular treatment such as administering a specific compound such as amazonic acid.  
	For these reasons, the 101 rejection is maintained.  

103 Rejections
	Applicant’s remarks have been fully considered but are moot as Applicant’s amendments have necessitated new grounds of rejection.  In particular, Applicant’s amendment to Claim 4 narrows the limitation to “obtaining data relating to one or more patient variables and one or more services variables”, rather than requiring only patient variables or service variables. As such, new citations to relevant portions of the Saliman reference have been added to address “service variables”.  
	Regarding Applicant’s remarks at bottom of page 13 pertaining to service variables not being obtained alongside the patient variables, Examiner notes that nothing in the claim language requires these variables to be obtained alongside each other.  Regarding arguments on page 14, new art has been applied in view of Applicant’s amendments, rendering Applicant’s arguments moot. 
	Regarding argument on page 15 that Saliman does not disclose obtaining data relating to one or more service variables, please see newly added citation to Saliman which discloses how a particular provider (a service variable) is scored. 
	Regarding the rejection of dependent Claims 5-6, 8-10, 12-14, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claims from which they depend. As such, the rejection of these claims is also maintained. 

	
	
Conclusion

In the interest of expediting prosecution, Examiner respectfully requests that Applicant provides citations to relevant paragraphs of specification for support for amendments in future correspondence.  

The following relevant art not cited is made of record: 
US Publication 20140279746 to De Bruin, which teaches a system for predicting a patient’s response to a variety of treatments. 
US Publication 20140148728 to Eizenman, which teaches determining efficacy of treatment for a neuropsychiatric disorder. 
US Publication 20090306534A1 to Pizzagalli, which teaches a method for predicting effectiveness in the treatment of psychiatric disorders.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3619